UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 November 13 , 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement Insulin degludec and insulin degludec/insulin aspart receive positive vote for approval from FDA Advisory Committee Bagsværd, Denmark, 9 November 2012 Novo Nordisk today announced that the Endocrinologic and Metabolic Drugs Advisory Committee of the United States Food and Drug Administration (FDA) has completed its meeting regarding the New Drug Applications (NDA) for insulin degludec and insulin degludec/insulin aspart. At the meeting, the Advisory Committee was asked to discuss the data contained in the NDAs and subsequent submissions regarding the benefits associated with a lower risk of hypoglycaemia and the cardiovascular risk profiles of the two products. The FDA asked the panel members to vote on whether a cardiovascular outcomes trial should be conducted and whether sufficient safety and efficacy data had been provided to support marketing of insulin degludec and insulin degludec/insulin aspart. The committee unanimously recommended that a cardiovascular outcomes trial should be conducted and voted eight to four in favour of approving the products with a post-approval outcomes trial commitment. “The positive vote from the Advisory Committee marks an important step towards making insulin degludec and insulin degludec/insulin aspart available to patients with diabetes in the US. We look forward to completing the regulatory process with the agency, including the design of the post-approval cardiovascular outcomes trial,” said Mads Krogsgaard Thomsen, executive vice president and chief science officer of Novo Nordisk. The FDA has not informed Novo Nordisk of when it expects to complete its review of the NDAs. Conference call On 9 November at 8.30 am CET, corresponding to 2.30 am EST, a conference call for investors will be held. Investors will be able to listen in via a link on the investor section of novonordisk.com. Novo Nordisk A/S Novo Allé Telephone: Internet: Investor Relations 2880 Bagsværd +45 4444 8888 www.novonordisk.com Denmark Telefax: CVR no: +45 4444 2314 24 25 67 90 Company announcement No 72 / 2012 Page 2 of 3 About advisory committee meetings FDA advisory committees are panels of independent experts who advise the FDA on specific questions raised by the FDA as they consider regulatory decisions. The FDA is not bound by the committee's recommendation, but it takes its advice into consideration when reviewing new drug applications. According to the FDA Amendment Act of 2007 (FDAAA), the FDA should refer new drugs to an advisory committee meeting, or alternatively justify why an advisory committee meeting was not requested. About insulin degludec and insulin degludec/insulin aspart Insulin degludec is a once-daily new-generation basal insulin analogue, with an ultra-long duration of action, discovered and developed by Novo Nordisk. Insulin degludec has a distinct slow absorption which provides a flat and stable action profile. Insulin degludec has been studied in a large-scale clinical trial programme, BEGIN
